DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/174,100 filed on 02/11/2021.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“16”,
“42”,
“48”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

“40”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 9-12, 14, 16, and 19-20 are rejected under 35 U.S.C. 102 as being unpatentable over Gallagher (U.S. Pub. No. 2020/0086790 A1).

Regarding Claim 1:
Gallagher teaches:
A system for controlling a vehicle, comprising: a sensor system configured to generate sensor data sensed from an environment of the vehicle;, (“a vehicle system in a host vehicle comprises a first sensor configured to detect a location of one or more objects outside of the host vehicle” (Gallagher: Summary – 3rd paragraph))
and a control module configured to,, (“a controller 101” (Gallagher: Detailed Description – 22nd paragraph, FIG. 1))
by a processor,, (“a processor” (Gallagher: Summary – 3rd paragraph))
predict parked vehicles within the scene of the environment,, (“The virtual lane line application may also identify a stationary object in line 307. Such stationary objects may include a stationary vehicle, bike, pedestrian, etc.” (Gallagher: Detailed Description – 54th paragraph, FIG. 3D, 3I))
identify an outer edge associated with the parked vehicles, generate a virtual lane line based on the outer edge associated with the parked vehicles, and generate signal data based on the virtual lane line to at least one of display the virtual lane line within the scene, (“The vehicle system may output virtual lane-lines on a HUD or other type of display-output device. The virtual lane lines may be generated utilizing the lane path data. For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle. The HUD may overlay the virtual lane lines on the windshield to align where they should be aligned on the road. The virtual lane lines may also show various objects that are located. For example, the vehicle system may display on the windshield cars in the same path, oncoming path, and cross-path.” (Gallagher: Detailed Description – 42nd paragraph, FIG. 3D) Examiner Note: The broadest reasonable interpretation determines that the virtual lane lines portray parked vehicles.)
and control the vehicle., (“The controller 101 utilize such data to provide vehicle functions that may relate to driver assistance, or autonomous driving.” (Gallagher: Detailed Description – 38th paragraph, FIG. 1))
Regarding Claim 2:
Gallagher, as shown in the rejection above, discloses the limitations of claim 1. Gallagher further teaches:
The system of claim 1, wherein the sensor system includes one or more cameras of the vehicle., (“The system 100 may include such sensors, such as various cameras” (Gallagher: Detailed Description – 23rd paragraph, FIG. 1))
Regarding Claim 4:
Gallagher, as shown in the rejection above, discloses the limitations of claim 1. Gallagher further teaches:
The system of claim 1, wherein the control module is configured to, (“a controller 101” (Gallagher: Detailed Description – 22nd paragraph, FIG. 1))
[…] identify the parked vehicle with a bounding box, […], (“The host vehicle may also recognize stationary vehicles 309 based on different shape of the outlined box 309” (Gallagher: Detailed Description – 50th paragraph, FIG. 3D))
[…] and wherein the control module […], (“a controller 101” (Gallagher: Detailed Description – 22nd paragraph, FIG. 1))
[…] identifies the outer edge based on the bounding box., (“The host vehicle may also recognize stationary vehicles 309 based on different shape of the outlined box 309” (Gallagher: Detailed Description – 50th paragraph, FIG. 3D))
Regarding Claim 6:
Gallagher, as shown in the rejection above, discloses the limitations of claim 5. Gallagher further teaches:
The system of claim 5, wherein the control module is configured to, (“a controller 101” (Gallagher: Detailed Description – 22nd paragraph, FIG. 1))
[…] generate the virtual lane line by using data points from a left lane line identified in the scene or a virtual lane center line from the scene., (“The virtual lane lines may be generated utilizing the lane path data. For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle.” (Gallagher: Detailed Description – 42nd parag) Examiner Note: The broadest reasonable interpretation determines that the outer boundary of the lanes that cannot be crossed and the lines that may be crossed by the moving vehicle consist of a left lane line and/or a virtual lane center line.)
Regarding Claim 9:
Gallagher, as shown in the rejection above, discloses the limitations of claim 1. Gallagher further teaches:
The system of claim 1, wherein the control module is configured to, (“a controller 101” (Gallagher: Detailed Description – 22nd paragraph, FIG. 1)
[…] adapt predictions of actors within the scene based on the virtual lane line., (“The vehicle system may output virtual lane-lines on a HUD or other type of display-output device. The virtual lane lines may be generated utilizing the lane path data. For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle. The HUD may overlay the virtual lane lines on the windshield to align where they should be aligned on the road. The virtual lane lines may also show various objects that are located. For example, the vehicle system may display on the windshield cars in the same path, oncoming path, and cross-path.” (Gallagher: Detailed Description – 42nd paragraph, FIG. 3D) Examiner Note: The broadest reasonable interpretation determines that overlaying the virtual lane lines on the windshield to align where they should be aligned on the road and showing various objects that are located on the road is interpreted as adapting predictions of actors within the scene based on the virtual lane line.)
Regarding Claim 10:
Gallagher, as shown in the rejection above, discloses the limitations of claim 1. Gallagher further teaches:
The system or claim 1, wherein the control module is configured to, (“a controller 101” (Gallagher: Detailed Description – 22nd paragraph, FIG. 1))
[…] modify map data to include the virtual lane line as a feature of the map., (“In a scenario that map data that includes lane-path data is available, the vehicle system may generate and display the lane indicators utilizing the map data, as shown in block 207. The vehicle system may output virtual lane-lines on a HUD or other type of display-output device. The virtual lane lines may be generated utilizing the lane path data.” (Gallagher: Detailed Description – 42nd paragraph, FIG. 2))
Regarding Claim 11:
Gallagher teaches:
A method for controlling a vehicle, comprising: receiving, by a processor,, (“The controller 101, also referred to herein as ECU 101, may be embodied in a processor configured to carry out instructions for the methods and systems described herein.” (Gallagher: Detailed Description – 22nd paragraph, FIG. 1))
sensor data sensed from an environment of the vehicle;, (“sensors that can determine a vehicle's environment proximate the vehicle” (Gallagher: Background – 2nd paragraph))
processing, by the processor, the sensor data to, (“a vehicle system in a host vehicle comprises a first sensor configured to detect a location of one or more objects outside of the host vehicle, a vehicle transceiver located in the host vehicle and configured to receive data indicative of a driving path of one or more remote vehicles, and a processor in communication with the first sensor and the vehicle transceiver and programmed to output graphical images indicative of lane markers on a road utilizing the data indicative of the driving path of one or more remote vehicles and indicative of the location of one or more objects outside of the host vehicle, and a display in communication with the processor and configured to display the graphical images.” (Gallagher: Summary – 3rd paragraph))
predict parked vehicles within a scene of the environment;, (“The virtual lane line application may also identify a stationary object in line 307. Such stationary objects may include a stationary vehicle, bike, pedestrian, etc.” (Gallagher: Detailed Description – 54th paragraph, FIG. 3D, 3I))
identifying, by the processor,, (“a processor configured to carry out instructions” (Gallagher: Background – 22nd paragraph))
an outer edge associated with the parked vehicles;, (“For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle. The HUD may overlay the virtual lane lines on the windshield to align where they should be aligned on the road. The virtual lane lines may also show various objects that are located. For example, the vehicle system may display on the windshield cars in the same path, oncoming path, and cross-path.” (Gallagher: Detailed Description – 42nd paragraph, FIG. 3D) Examiner Note: The broadest reasonable interpretation determines that the virtual lane lines portray the outer edge of the road associated with parked vehicles.)
generating, by the processor,, (“a processor configured to carry out instructions” (Gallagher: Background – 22nd paragraph))
a virtual lane line based on the outer edge associated with the parked vehicles;, (“For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle. The HUD may overlay the virtual lane lines on the windshield to align where they should be aligned on the road. The virtual lane lines may also show various objects that are located. For example, the vehicle system may display on the windshield cars in the same path, oncoming path, and cross-path.” (Gallagher: Detailed Description – 42nd paragraph, FIG. 3D) Examiner Note: The broadest reasonable interpretation determines that the virtual lane lines portray the outer edge of the road associated with parked vehicles.)
and generating, by the processor,, (“a processor configured to carry out instructions” (Gallagher: Background – 22nd paragraph))
signal data based on the virtual lane line to at least one of display the virtual lane line within the scene, (“The vehicle system may output virtual lane-lines on a HUD or other type of display-output device. The virtual lane lines may be generated utilizing the lane path data. For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle. The HUD may overlay the virtual lane lines on the windshield to align where they should be aligned on the road. The virtual lane lines may also show various objects that are located. For example, the vehicle system may display on the windshield cars in the same path, oncoming path, and cross-path.” (Gallagher: Detailed Description – 42nd paragraph, FIG. 3D))
and control the vehicle., (“The controller 101 utilize such data to provide vehicle functions that may relate to driver assistance, or autonomous driving.” (Gallagher: Detailed Description – 38th paragraph, FIG. 1))
Regarding Claim 12:
Gallagher, as shown in the rejection above, discloses the limitations of claim 11. Gallagher further teaches:
The method of claim 11, wherein the sensor data, (“sensor data” (Gallagher: Detailed Description – 51st paragraph))
[…] is received from one or more cameras of the vehicle., (“The system 100 may include such sensors, such as various cameras” (Gallagher: Detailed Description – 23rd paragraph, FIG. 1))
Regarding Claim 14:
Gallagher, as shown in the rejection above, discloses the limitations of claim 11. Gallagher further teaches:
The method of claim 11, further comprising identifying the parked vehicle with a bounding box, and wherein the identifying the outer edge is based on the bounding box., (“The host vehicle may also recognize stationary vehicles 309 based on different shape of the outlined box 309” (Gallagher: Detailed Description – 50th paragraph, FIG. 3D))
Regarding Claim 16:
Gallagher, as shown in the rejection above, discloses the limitations of claim 15. Gallagher further teaches:
The method of claim 15, further comprising generating the virtual lane line by using data points from a left lane line identified in the scene or a virtual lane center line from the scene., (“The virtual lane lines may be generated utilizing the lane path data. For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle.” (Gallagher: Detailed Description – 42nd parag) Examiner Note: The broadest reasonable interpretation determines that the outer boundary of the lanes that cannot be crossed and the lines that may be crossed by the moving vehicle consist of a left lane line and/or a virtual lane center line.)
Regarding Claim 19:
Gallagher, as shown in the rejection above, discloses the limitations of claim 11. Gallagher further teaches:
The method of claim 11, further comprising adapting predictions of actors within the scene based on the virtual lane line., (“The vehicle system may output virtual lane-lines on a HUD or other type of display-output device. The virtual lane lines may be generated utilizing the lane path data. For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle. The HUD may overlay the virtual lane lines on the windshield to align where they should be aligned on the road. The virtual lane lines may also show various objects that are located. For example, the vehicle system may display on the windshield cars in the same path, oncoming path, and cross-path.” (Gallagher: Detailed Description – 42nd paragraph, FIG. 3D) Examiner Note: The broadest reasonable interpretation determines that overlaying the virtual lane lines on the windshield to align where they should be aligned on the road and showing various objects that are located on the road is interpreted as adapting predictions of actors within the scene based on the virtual lane line.)
Regarding Claim 20:
Gallagher, as shown in the rejection above, discloses the limitations of claim 11. Gallagher further teaches:
The method of claim 11, further comprising modifying map data to include the virtual lane line as a feature of the map., (“In a scenario that map data that includes lane-path data is available, the vehicle system may generate and display the lane indicators utilizing the map data, as shown in block 207. The vehicle system may output virtual lane-lines on a HUD or other type of display-output device. The virtual lane lines may be generated utilizing the lane path data.” (Gallagher: Detailed Description – 42nd paragraph, FIG. 2))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (U.S. Pub. No. 2020/0086790 A1) in view of Gruteser (U.S. Pub. No. 2020/0273336 A1).

Regarding Claim 3:
Gallagher, as shown in the rejection above, discloses the limitations of claim 1. Gallagher further teaches:
The system of claim 1, wherein the sensor system includes, (“The system 100 may include such sensors, such as” (Gallagher: Detailed Description – 23rd paragraph, FIG. 1))
Gallagher does not teach but Gruteser teaches:
[…] a satellite system., (“In one embodiment, the parking spot map 422 is constructed manually from satellite imagery.” (Gruteser: Description of Embodiments – 47th paragraph, FIG. 4))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Gallagher with these above aforementioned teachings from Gruteser in order to create an effective and user-friendly virtual lane method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Gallagher’s virtual lane lines system for connected vehicles with Gruteser’s vehicular information system and method as “parking space availability is a major problem in crowded areas, particularly urban areas. The importance of better parking systems in urban areas has been recognized recently as one of the most important avenues for betterment of urban infrastructure.” (Gruteser: Background – 3rd paragraph) Combining Gallagher and Gruteser would therefore “address problems associated with parking space availability” (Gruteser: Background – 5th paragraph) in order to “improve route finding and trip planning.” (Gruteser: Background – 3rd paragraph)
Regarding Claim 13:
Gallagher, as shown in the rejection above, discloses the limitations of claim 11. Gallagher further teaches:
The method of claim 11, wherein the sensor data, (“sensor data” (Gallagher: Detailed Description – 51st paragraph))
Gallagher does not teach but Gruteser teaches:
[…] is received from a satellite system., (“In one embodiment, the parking spot map 422 is constructed manually from satellite imagery.” (Gruteser: Description of Embodiments – 47th paragraph, FIG. 4))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Gallagher with these above aforementioned teachings from Gruteser in order to create an effective and user-friendly virtual lane method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Gallagher’s virtual lane lines system for connected vehicles with Gruteser’s vehicular information system and method as “parking space availability is a major problem in crowded areas, particularly urban areas. The importance of better parking systems in urban areas has been recognized recently as one of the most important avenues for betterment of urban infrastructure.” (Gruteser: Background – 3rd paragraph) Combining Gallagher and Gruteser would therefore “address problems associated with parking space availability” (Gruteser: Background – 5th paragraph) in order to “improve route finding and trip planning.” (Gruteser: Background – 3rd paragraph)

Claims 5, 7-8, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (U.S. Pub. No. 2020/0086790 A1) in view of Stempnik (U.S. Pub. No. 2014/0347195 A1).

Regarding Claim 5:
Gallagher, as shown in the rejection above, discloses the limitations of claim 1. Gallagher further teaches:
The system of claim 1, wherein the control module is configured to, (“a controller 101” (Gallagher: Detailed Description – 22nd paragraph, FIG. 1))
[…] generate the virtual lane line by […], (“The virtual lane lines may be generated” (Gallagher: Detailed Description – 39th paragraph))
Gallagher does not teach but Stempnik teaches:
[…] fitting a polynomial to the outer edges of the parked vehicles., (“Equation 502 is used by the Active Park Assist system to align the host vehicle along the inner edges of the surrounding vehicles. Equation 502 is expressed as a linear equation that is linear in the form of y=mx+b, where x corresponds to the first length, y corresponds to the second length, m corresponds to the slope of the regression equation, and b corresponds to the y-intercept of the regression equation. Further, although equation 502 is a linear equation, it is contemplated that any form of regression or curvefit may be executed and that equation 502 may instead by a polynomial fit, a power equation fit, and the like.” (Stempnik: Detailed Description – 29th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Gallagher with these above aforementioned teachings from Stempnik in order to create a safe and efficient virtual lane method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Gallagher’s virtual lane lines system for connected vehicles with Stempnik’s enhanced alignment method for park assist as “an active park assist system relies on ultrasonic sensor technology to scan and locate a suitable parking space to assist drivers in parking their vehicles next to a curb. However, due to environmental or other conditions, the ultrasonic sensor may have limited capabilities and be limited in effectiveness in detecting and consistently parking the host vehicle parallel to a curb.” (Stempnik: Summary – 2nd paragraph) Combining Gallagher and Stempnik would therefore create an effective “automatic parking assist algorithm that avoids parking too deep in a parallel parking spot, to avoid running into a curb, and aligns to an inner edge of a parked vehicle. This avoids contact with an unidentified curb or parking too far away from the curb.” (Stempnik: Summary – 2nd paragraph)
Regarding Claim 7:
Gallagher, as shown in the rejection above, discloses the limitations of claim 1. Gallagher further teaches:
The system of claim 1, wherein the control module is configured to, (“a controller 101” (Gallagher: Detailed Description – 22nd paragraph, FIG. 1))
[…] a comparison of the virtual lane line to map data., (“In a scenario that map data that includes lane-path data is available, the vehicle system may generate and display the lane indicators utilizing the map data, as shown in block 207. The vehicle system may output virtual lane-lines on a HUD or other type of display-output device. The virtual lane lines may be generated utilizing the lane path data. For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle. The HUD may overlay the virtual lane lines on the windshield to align where they should be aligned on the road. The virtual lane lines may also show various objects that are located. For example, the vehicle system may display on the windshield cars in the same path, oncoming path, and cross-path.” (Gallagher: Detailed Description – 42nd paragraph, FIG. 2) Examiner Note: The broadest reasonable interpretation determines that the map data is compared to virtual lane lines for the HUD to overlay the virtual lane lines to be aligned with the road.)
Gallagher does not teach but Stempnik teaches:
[…] identify one or more available parking spaces based on […], (“locate a suitable parking space to assist drivers in parking their vehicles” (Stempnik: Summary – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Gallagher with these above aforementioned teachings from Stempnik in order to create a safe and efficient virtual lane method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Gallagher’s virtual lane lines system for connected vehicles with Stempnik’s enhanced alignment method for park assist as “an active park assist system relies on ultrasonic sensor technology to scan and locate a suitable parking space to assist drivers in parking their vehicles next to a curb. However, due to environmental or other conditions, the ultrasonic sensor may have limited capabilities and be limited in effectiveness in detecting and consistently parking the host vehicle parallel to a curb.” (Stempnik: Summary – 2nd paragraph) Combining Gallagher and Stempnik would therefore create an effective “automatic parking assist algorithm that avoids parking too deep in a parallel parking spot, to avoid running into a curb, and aligns to an inner edge of a parked vehicle. This avoids contact with an unidentified curb or parking too far away from the curb.” (Stempnik: Summary – 2nd paragraph)
Regarding Claim 8:
Gallagher, as shown in the rejection above, discloses the limitations of claim 7. Gallagher further teaches:
The system of claim 7, wherein the control module, (“a controller 101” (Gallagher: Detailed Description – 22nd paragraph, FIG. 1))
[…] modifies the display signal to modify the display of the virtual lane line based on […], (“The vehicle system may output virtual lane-lines on a HUD or other type of display-output device. The virtual lane lines may be generated utilizing the lane path data. For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle. The HUD may overlay the virtual lane lines on the windshield to align where they should be aligned on the road. The virtual lane lines may also show various objects that are located. For example, the vehicle system may display on the windshield cars in the same path, oncoming path, and cross-path.” (Gallagher: Detailed Description – 42nd paragraph, FIG. 3D) Examiner Note: The broadest reasonable interpretation determines that overlaying the virtual lane lines on the windshield to align where they should be aligned on the road is interpreted as modifying the display signal to modify the display of the virtual lane line.)
Gallagher does not teach but Stempnik teaches:
[…] the one or more available parking spaces., (“a suitable parking space” (Stempnik: Summary – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Gallagher with these above aforementioned teachings from Stempnik in order to create a safe and efficient virtual lane method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Gallagher’s virtual lane lines system for connected vehicles with Stempnik’s enhanced alignment method for park assist as “an active park assist system relies on ultrasonic sensor technology to scan and locate a suitable parking space to assist drivers in parking their vehicles next to a curb. However, due to environmental or other conditions, the ultrasonic sensor may have limited capabilities and be limited in effectiveness in detecting and consistently parking the host vehicle parallel to a curb.” (Stempnik: Summary – 2nd paragraph) Combining Gallagher and Stempnik would therefore create an effective “automatic parking assist algorithm that avoids parking too deep in a parallel parking spot, to avoid running into a curb, and aligns to an inner edge of a parked vehicle. This avoids contact with an unidentified curb or parking too far away from the curb.” (Stempnik: Summary – 2nd paragraph)
Regarding Claim 15:
Gallagher, as shown in the rejection above, discloses the limitations of claim 11. Gallagher further teaches:
The method of claim 11, further comprising generating the virtual lane line by, (“The virtual lane lines may be generated” (Gallagher: Detailed Description – 39th paragraph))
Gallagher does not teach but Stempnik teaches:
[…] fitting a polynomial to the outer edges of the parked vehicles., (“Equation 502 is used by the Active Park Assist system to align the host vehicle along the inner edges of the surrounding vehicles. Equation 502 is expressed as a linear equation that is linear in the form of y=mx+b, where x corresponds to the first length, y corresponds to the second length, m corresponds to the slope of the regression equation, and b corresponds to the y-intercept of the regression equation. Further, although equation 502 is a linear equation, it is contemplated that any form of regression or curvefit may be executed and that equation 502 may instead by a polynomial fit, a power equation fit, and the like.” (Stempnik: Detailed Description – 29th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Gallagher with these above aforementioned teachings from Stempnik in order to create a safe and efficient virtual lane method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Gallagher’s virtual lane lines system for connected vehicles with Stempnik’s enhanced alignment method for park assist as “an active park assist system relies on ultrasonic sensor technology to scan and locate a suitable parking space to assist drivers in parking their vehicles next to a curb. However, due to environmental or other conditions, the ultrasonic sensor may have limited capabilities and be limited in effectiveness in detecting and consistently parking the host vehicle parallel to a curb.” (Stempnik: Summary – 2nd paragraph) Combining Gallagher and Stempnik would therefore create an effective “automatic parking assist algorithm that avoids parking too deep in a parallel parking spot, to avoid running into a curb, and aligns to an inner edge of a parked vehicle. This avoids contact with an unidentified curb or parking too far away from the curb.” (Stempnik: Summary – 2nd paragraph)
Regarding Claim 17:
Gallagher, as shown in the rejection above, discloses the limitations of claim 11. Gallagher further teaches:
[…] a comparison of the virtual lane line to map data., (“In a scenario that map data that includes lane-path data is available, the vehicle system may generate and display the lane indicators utilizing the map data, as shown in block 207. The vehicle system may output virtual lane-lines on a HUD or other type of display-output device. The virtual lane lines may be generated utilizing the lane path data. For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle. The HUD may overlay the virtual lane lines on the windshield to align where they should be aligned on the road. The virtual lane lines may also show various objects that are located. For example, the vehicle system may display on the windshield cars in the same path, oncoming path, and cross-path.” (Gallagher: Detailed Description – 42nd paragraph, FIG. 2) Examiner Note: The broadest reasonable interpretation determines that the map data is compared to virtual lane lines for the HUD to overlay the virtual lane lines to be aligned with the road.)
Gallagher does not teach but Stempnik teaches:
The method of claim 11, further comprising identifying one or more available parking spaces based on, (“locate a suitable parking space to assist drivers in parking their vehicles” (Stempnik: Summary – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Gallagher with these above aforementioned teachings from Stempnik in order to create a safe and efficient virtual lane method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Gallagher’s virtual lane lines system for connected vehicles with Stempnik’s enhanced alignment method for park assist as “an active park assist system relies on ultrasonic sensor technology to scan and locate a suitable parking space to assist drivers in parking their vehicles next to a curb. However, due to environmental or other conditions, the ultrasonic sensor may have limited capabilities and be limited in effectiveness in detecting and consistently parking the host vehicle parallel to a curb.” (Stempnik: Summary – 2nd paragraph) Combining Gallagher and Stempnik would therefore create an effective “automatic parking assist algorithm that avoids parking too deep in a parallel parking spot, to avoid running into a curb, and aligns to an inner edge of a parked vehicle. This avoids contact with an unidentified curb or parking too far away from the curb.” (Stempnik: Summary – 2nd paragraph)
Regarding Claim 18:
Gallagher, as shown in the rejection above, discloses the limitations of claim 17. Gallagher further teaches:
The method of claim 17, further comprising modifying the display signal to modify the display of the virtual lane line based on, (“The vehicle system may output virtual lane-lines on a HUD or other type of display-output device. The virtual lane lines may be generated utilizing the lane path data. For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle. The HUD may overlay the virtual lane lines on the windshield to align where they should be aligned on the road. The virtual lane lines may also show various objects that are located. For example, the vehicle system may display on the windshield cars in the same path, oncoming path, and cross-path.” (Gallagher: Detailed Description – 42nd paragraph, FIG. 3D) Examiner Note: The broadest reasonable interpretation determines that overlaying the virtual lane lines on the windshield to align where they should be aligned on the road is interpreted as modifying the display signal to modify the display of the virtual lane line.)
Gallagher does not teach but Stempnik teaches:
[…] the one or more available parking spaces., (“a suitable parking space” (Stempnik: Summary – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Gallagher with these above aforementioned teachings from Stempnik in order to create a safe and efficient virtual lane method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Gallagher’s virtual lane lines system for connected vehicles with Stempnik’s enhanced alignment method for park assist as “an active park assist system relies on ultrasonic sensor technology to scan and locate a suitable parking space to assist drivers in parking their vehicles next to a curb. However, due to environmental or other conditions, the ultrasonic sensor may have limited capabilities and be limited in effectiveness in detecting and consistently parking the host vehicle parallel to a curb.” (Stempnik: Summary – 2nd paragraph) Combining Gallagher and Stempnik would therefore create an effective “automatic parking assist algorithm that avoids parking too deep in a parallel parking spot, to avoid running into a curb, and aligns to an inner edge of a parked vehicle. This avoids contact with an unidentified curb or parking too far away from the curb.” (Stempnik: Summary – 2nd paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667         

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667       

October 17, 2022